Title: To Benjamin Franklin from Charles-Etienne Gaucher, [before 26 May 1783]
From: Gaucher, Charles-Etienne
To: Franklin, Benjamin


          
            [before May 26, 1783]
            VERITE∴ UNION∴ FORCE∴
          
          T∴ C∴ F∴
          L∴ R∴ L∴ des Neuf Sœurs, est convoquée pour le lundy 26 du
              3e. mois D∴ L∴ D∴ L∴ V∴ L∴ 5783, en son local, rue
            Coquéron, à 4 heures précises. Il y
              aura Reception au 1er. Grade et affiliation, l’on fera la Nomination des officiers,
              ensuite Banquet.
          Vous êtes prié d’y venir augmenter les douceurs de l’union Fraternelle.
          Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴
            & affectionné Frere.
          
            Gaucher
            Secretaire de la R∴ L∴ des IX Sœurs.
               
            
            L’adresse de la Loge est à M. Gaucher, des Académies de Londres, &c. rue S. Jacques, porte cochére,
              vis-à-vis Saint-Yves
       
        